DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, drawn to an assembly, in the reply filed on 27 June 2022, is acknowledged. New claims 21 and 22 depend from claim 1 and are thus also drawn to the assembly. 
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (Group II or III), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 June 2022. 

Response to Amendment
This Office Action is responsive to the amendment filed on 27 June 2022. As directed by the amendment: Claims 1-16 have been amended, claims 17-20 stand withdrawn, and claims 21 and 22 have been newly added. Claims 1-22 currently stand pending in the application.

Priority
Claims 1-16, 21, and 22 are given a priority date of 07 November 2016. 




Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the operating device notch (notch 94 on proximal end 49) and the proximal end of the reusable electric device (70) being arranged more proximal than any of the parts of the vaginal speculum arranged to remain outside of the vagina in use (claim 16) must be shown or the feature(s) canceled from the claim(s). It appears from figures 1 and 3 that at least the operating device notch (notch 94 on end 49) is not more proximal than parts of the speculum arranged to remain outside of the vagina in use, e.g. ears 15,16. The perspectives of figures 4a and 4b are inconclusive as to whether the reusable electric device (70) is more proximal than any of the parts of the vaginal speculum arranged to remain outside of the vagina in use, e.g. ears 15,16. No new matter should be entered. Note: although the limitations do not generate a specification objection and do not comprise new matter since they are included in original claims and verbatim imported in the originally-filed specification (page 6 / ll. 21-23), clarification is required since the specification also provides a contradictory disclosure that “the electric device is positioned such that a distal end and a proximal end of the electric device are less distal and less proximal than respective ends of the housing. Accordingly the electric device is surrounded by the housing” (page 4 / ll. 1-3), i.e. the proximal end of the electric device is not more proximal than any of the parts of the vaginal speculum arranged to remain outside of the vagina in use. Since the electric device (70) and operating device (50) are coupled to each other such that the proximal end of the electric device is more proximal than a proximal end of the operating device (see figure 4a), the above referenced disclosure also means that the proximal end of the operating device (where operating device notch is disposed) is also not more proximal than any of the parts of the vaginal speculum arranged to remain outside of the vagina in use.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because of undue length.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-16, 21, and 22 are objected to because of the following informalities: improper antecedence and language.  Appropriate correction is required. The following amendments are suggested: 
In claim 1 / ll. 1: “and a reusable electric”
In claim 1 / ll. 3-5: “for providing [[an]] opened and closed states of the vaginal speculum, the vaginal speculum having a proximal end and a distal end” 
In claim 1 / ll. 8: “wherein the reusable electric device has a functionality” 
In claim 2 / ll. 2-3: “blade is connected to the speculum housing via a hinge, and wherein the connection system is arranged to position a distal end of the reusable electric device proximal, , of that”
In claim 4 / ll. 3-4: “exiting the electric device housing 
In claim 5 / ll. 4: “the hollow[[,]] housing part” 
In claim 6 / ll. 2-3: “the dimensions of the vaginal speculum and the reusable electric device” 
In claim 7 / ll. 1 and 2: “the speculum housing” 
In claim 7 / ll. 3-4: “a focal point of the lens of the reusable electric device” 
In claim 8 / ll. 3: “in use [[(]]when the vaginal speculum is inserted into the vagina[[)]],”
In claim 8 / ll. 4-5: “than [[the]] a most distal part of the vaginal speculum arranged to remain outside of the vagina in use”
In claim 9 / ll. 2-3: “the spoon blade in the closed state of the vaginal speculum generally have a converging shape towards the distal end of the vaginal speculum” 
In claim 10 / ll. 1: “surface of the speculum housing, in particular of said speculum housing part” (see rejection of claim 10 under 35 U.S.C. 112(b) below for suggested interpretation)
In claim 10 / ll. 3: “[[the]] a ring of muscle tissue” 
In claim 10 / ll. 4: “when inserted into the vagina” 
In claim 10 / ll. 6-7: “than [[the]] a most distal part of the vaginal speculum arranged to remain outside of the vagina in use” 
In claim 12 / ll. 3: “guided slideably in the speculum housing” 
In claim 13 / ll. 2-3: “the operating device and the reusable electric device are positioned at a top side of the speculum housing” 
In claim 14 / ll. 2-3: “moving the reusable electric device toward the distal end” 
In claim 16 / ll. 2-3: “near [[the]] a proximal end of the reusable electric device positioned close to [[the]] an operating device notch” 
In claim 16 / ll. 4: “any 
In claim 21 / ll. 3-4: “near a distal end of the electric device housing and a wireless communication module near a proximal end of the electric device housing” 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
As to claim 16, the limitation “interface means” (ll. 2) is being interpreted under 35 U.S.C. 112(f). The claim limitation uses the term “means” as a generic placeholder; the term “means” is modified by functional language (interface); and the term “means” is not modified by sufficient structure, material, or acts for performing the claimed function. Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification describes an interface as formed by an on/off button 83 and a USB connection port 84 (see originally filed specification, p. 13 / ll. 3-5). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Note: the following limitations, which do not use the word “means,” but do use a generic placeholder term, are not interpreted under 35 U.S.C. 112(f) for the following reasons: 
Connection system (claims 1,2,3,5,12,15,22) does connote structure. The term “connection” does connote or describe in general a connective structure even if a particular structure is not suggested. The specification discloses a connection system as a structure, and the prior art and dictionaries indicate that the term connection system refers to a device that takes its name from the function it performs. Therefore the term “connection system” is structural. 
Electric device (claims 1-7,14-16) is recited as having a functionality of a light or a camera. The terms light or camera do connote structure when viewed in context of the claim and in light of the specification. The terms refer to a device that takes its name from the function it performs. 
Wireless communication module (claims 4,21) does connote structure. When viewed in context of the claim and in light of the specification the term has a structural meaning in this instance. Wireless communication is structurally described in the specification as a wireless receiver for receiving energy for operating one or more of the electrical functions (see originally filed specification, p. 2 / ll. 29-30). 
Smearing device (claim 7) does connote structure. The term refers to a device that takes its name from the function it performs. The modifier “smearing” when viewed in context of the claim and in light of the specification has a structural meaning in this instance. 
Operating device (claim 12-15) does connote structure. The modifier “operating” when viewed in context of the claim and in light of the specification has a structural meaning in this instance, as it is part of the connection system and guided slideably in the housing. 
Locking system for locking (claim 13) does connote structure. The term refers to a device that takes its name from the function it performs. The modifier “locking” when viewed in context of the claim and in light of the specification has a structural meaning in this instance. 
Ratchet mechanism (claim 13) does connote structure. The term refers to a device that takes its name from the function it performs. The modifier “ratchet” when viewed in context of the claim and in light of the specification has a structural meaning in this instance. 
Camera module (claim 21) does connote structure. The modifier “camera” when viewed in context of the claim and in light of the specification has a structural meaning in this instance. 
Functional modules (claim 21) are defined in the claim as a camera module and a wireless communication module, which terms, as described above, do connote structure and do not invoke 35 U.S.C. 112(f), such that the term “functional modules” also does not invoke. 










Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 10, and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
As to claim 5, the limitation “the connection system positions the reusable electric device within and close to the hollow, housing part” renders the claim indefinite, as it is unclear how the reusable electric device can both be within and close to the hollow housing part. The commonly understood definition of the term “close” is a short distance away, such that the limitation requires both that the reusable electric device is within the hollow housing part and a short distance away from the hollow housing part, i.e. not within it, which appear to be contradictory statements. For examination purposes, the limitation will be interpreted as “the connection system positions the reusable electric device within speculum housing part.” 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “an external surface of the housing” (ll. 1-2), and the claim also recites “in particular said housing part” (ll. 2), which is the narrower statement of the range/limitation. Further, claim 10 recites “a constriction on an outside surface thereof arranged to engage the ring of muscle tissue formed by the musculus sphincter ani externus and/or the musculus puborectalis when inserted” (ll. 1-4), “wherein more preferably the constriction is arranged proximal from the spoon blade” (ll. 4-5), “even more preferably closer to the distal end than the most distal part of the vaginal speculum arranged to remain outside of the vagina” (ll. 5-7), and “wherein more preferably the hinge is arranged more distal than the constriction” (ll. 7), which are linked by indefinite language “more preferably” or “even more preferably”. The claim is considered indefinite because there is a question or doubt as to whether the features introduced by such narrower language and/or recitations preceded by “in particular,” “more preferably,” or “even more preferably” are (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The limitations preceded by “in particular,” “more preferably,” or “even more preferably” may be presented as separate dependent claims that set forth the narrower limitations than the limitations set forth in the claim from which they depend. For examination purposes, the claim will be interpreted as requiring the first limitation of each grouping. 
Further as to claim 10, the limitations “an external surface” (ll. 1-2) and “an outside surface thereof” (ll. 2-3) render the claim indefinite, as it is unclear if the external and outside surfaces refer to the same surfaces. For examination purposes, the limitation will be interpreted as “wherein speculum housing
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites “wherein the reusable electric device has interface means near the proximal end positioned close to the operating device notch” (ll. 1-3), and “wherein more preferably the operating device notch and the proximal end of the reusable electric device are arranged more proximal than any of the parts of the vaginal speculum arranged to remain outside of the vagina in use” (ll. 3-5), which are linked by indefinite language “more preferably”. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by the limitation preceded by “more preferably” is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The limitations preceded by “more preferably” may be presented as separate dependent claims that set forth the narrower limitations than the limitations set forth in the claim from which they depend. For examination purposes, the claim will be interpreted as requiring the first limitation. 

Note: the limitations “and/or” used throughout the claims (see claims 10 and 13) are not interpreted under 35 U.S.C. 112(b) as being indefinite. “A and/or B” is interpreted as covering A alone, B alone, or A and B together.  












Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 6 and 7 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claims 6 and 7 are rejected under 35 U.S.C. 101 because claim 6 is drawn to non-statutory subject matter. In claim 6, line 4, applicant positively recites part of a human, i.e. "lens is positioned internal of the vagina.” Thus claims 6 and 7 include a human within their scope and are non-statutory. Amendment is suggested to “lens is configured to be positioned internal of the vagina.” 
A claim directed to or including within its scope a human is not considered to be patentable subject matter under 35 U.S.C. 101. The grant of a limited, but exclusive property right in a human being is prohibited by the Constitution. In re Wakefield, 422 F.2d 897, 164 USPQ 636 (CCPA 1970). 






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 7, 11-14, and 22 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by U.S. Patent No. 5,143,054 to Adair. 
As to claim 1, Adair discloses an assembly of a vaginal speculum (speculum S) and reusable electric device (videoscope V) (col. 3 / ll. 25-28), wherein the vaginal speculum is arranged to be introduced into a vagina (col. 4 / ll. 11), shown in FIG. 1, the vaginal speculum comprising a speculum housing (10) and at least one spoon blade (14) (the concavity of the blade 14 shown in FIG. 2 results in a spoon blade) for providing an opened and closed state of the vaginal speculum (col. 4 / ll. 12-21), the vagina speculum having a proximal end (end of S on the right in FIG. 4) and distal end (end of S on the left in FIG. 4), the speculum housing having a longitudinal direction (along 10 from right to left in FIG. 4), the housing arranged to allow viewing in the longitudinal direction towards the distal end (due to space between 10 and 14), wherein a speculum housing part (part of 10 that extends along the longitudinal direction, i.e. horizontal in FIG. 4) extends in the longitudinal direction; wherein the reusable electric device having a functionality including at least one of a light or a camera (the reusable electric device has a camera 32) (col. 4 / ll. 34-68), and comprises an electric device housing (outer tubular sleeve of 32) with an aperture (opening at proximal end of 32 which allows connection to cable 48 and opening at distal end of 32 which allows provision of and is covered by lens 46), and a circuitry (circuitry of camera connected to cable 48; CCD sensor) received in the electric device housing; wherein the vaginal speculum and the reusable electric device have a connection system (T-shape tongue in groove interaction between 34 and inferiorly extending portion of 32, FIG. 5) for releasably connecting the reusable electric device to the vaginal speculum (col. 4 / ll. 38-49), the connection system having an insert direction (along length of 34) for inserting the reusable electric device, the insert direction extending from the proximal end to the distal end and the connection system arranged to position the reusable electric device in the vaginal speculum housing (due to concavity of 10 and connection of electric device V to housing 10 in the negative space of the concavity) along said speculum housing part (part of 10 that extends along the longitudinal direction, i.e. horizontal in FIG. 4), shown in FIG. 4. 
As to claim 3, Adair discloses the assembly according to claim 1, wherein the connection system is arranged to position a proximal end of the reusable electric device (V) more proximal than parts of the vaginal speculum (S) that are arranged to remain outside of the vagina in use, shown in FIGs. 1 and 4. 
As to claim 4, Adair discloses the assembly according to claim 1, wherein the reusable electric device has a wired connector (cable 48) exiting the housing of the reusable electric device at a proximal end (col. 4 / ll. 65-68), shown in FIG. 4. 
As to claim 6, Adair discloses the assembly according to claim 1, wherein the reusable electric device has a lens (46), shown in FIGs. 4 and 5, having a focal distance (the focal distance, the distance from the center of a lens to its focus, is a property of the lens), and wherein the dimensions of vaginal speculum and the electric device are such that, in use when the spoon blade is opened, the lens is positioned internal of the vagina, shown in FIG. 1. 
As to claim 7, Adair discloses the assembly according to claim 6, wherein the housing is further arranged to allow introduction of a smearing device (interpreted as language of intended use without positive recitation of a smearing device; the housing is fully capable of allowing introduction of any appropriately sized device including a smearing device through the opening from the proximal end to the distal end of the speculum between the housing and the spoon blade; a device shaft could be introduced through any of the negative space in the speculum, including for example adjacent to the electric device, as are suction channel 70 and fiber 66, shown in FIG. 5), wherein the housing is arranged to support the smearing device (either by direct contact or by indirectly supporting or giving assistance to the smearing device by retracting the surrounding tissue away from the device so that it can be passed into the vagina without resistance) such that a distal end thereof and a focal point of the electric device generally coincide (as noted above, the smearing device is not positively recited; because the focal point of the electric device is adjusted by the connection system to be focused on a selected site on the cervix which is being investigated, the smearing device distal end, which would also be directed to the selected site for treatment of such, would generally coincide with the focal point; col. 2 / ll. 20-29, col. 4 / ll. 34-49). 
As to claim 11, Adair discloses the assembly according to claim 1, wherein the vaginal speculum is a disposable vaginal speculum (all medical tools including the speculum are inherently disposable because they can be thrown away; even if reusable or reused, eventually the speculum will be disposed of due to failure or obsolescence). 
As to claim 12, Adair discloses the assembly according to claim 1, wherein the vaginal speculum has an operating device (inferiorly extending portion of 32 that forms groove of the T-shape tongue in groove interaction of the connection system), wherein the operating device is guided slideable in the housing (col. 4 / ll. 38-49), shown in FIGs. 4 and 5, and wherein the connection system (T-shape tongue in groove interaction) is at least partially formed on the operating device. 
As to claim 13, Adair discloses the assembly according to claim 12, wherein the operating device and reusable device are positioned at a top (superior in FIG. 4) side of speculum housing to reduce contamination (since the operating device and reusable device are contained between the blades to reduce their contamination by fluids or debris), shown in FIG. 4. 
As to claim 14, Adair discloses the assembly according to claim 12, wherein, in use, the operating device is moved toward the distal end of the vaginal speculum (operating device may be moved in either direction), thereby moving the reusable electric device in the distal direction (movement of the operating device, connected to the electric device, results in corresponding movement of the electric device). 
As to claim 22, Adair discloses the assembly according to claim 1, wherein the connection system comprises a guiding rail (guide 34), shown in FIG. 5. 

Claims 1, 3, 9, and 11-15 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by U.S. Patent No. 5,846,249 to Thompson. 
As to claim 1, Thompson discloses an assembly of a vaginal speculum (103) and reusable electric device (109) (interpreted as language of intended use; the electric device is fully capable of being reusable with another speculum since it is easily installed in and removed from the speculum for sterilizing, col. 3 / ll. 16-20, or even reused in multiple insertions of the speculum into the same patient for various steps of the procedure), wherein the vaginal speculum is arranged to be introduced into a vagina, the vaginal speculum comprising a speculum housing (lower blade and handle), shown in FIG. 3, and at least one spoon blade (upper blade; the concavity of the blade shown in FIG. 3 results in a spoon blade) for providing an opened and closed state of the vaginal speculum (due to pivoting of the blades relative to each other about a pin shown in arm 123), the vagina speculum having a proximal end (end of 103 adjacent 105) and distal end (opposite end of 103), the speculum housing having a longitudinal direction (along the length of the lower blade), the housing arranged to allow viewing in the longitudinal direction towards the distal end (due to space between the blades), wherein a speculum housing part (part of lower blade that extends along the longitudinal direction; includes entire lower blade since even the proximal part of the blade with the enlarged hollow that connects to the handle extends along the longitudinal direction in at least one vector) extends in the longitudinal direction; wherein the reusable electric device having a functionality including at least one of a light or a camera (the reusable electric device is a camera 109) (col. 2 / ll. 59-67), and comprises an electric device housing (tube containing camera 109), shown in FIG. 5, with an aperture (opening through interior of housing/tube for accommodating the internal camera circuitry, and the opening at the distal end of the housing/tube through which the images are received, and the opening at the proximal end of the housing/tube for connecting to cable 111), and a circuitry (internal camera circuitry for a camera capable of transmitting video, col. 2 / ll. 64-65) received in the electric device housing; wherein the vaginal speculum and the reusable electric device have a connection system (ring forming aperture 127) for releasably connecting the reusable electric device to the vaginal speculum (col. 3 / ll. 16-20), shown in FIGs. 4 and 5, the connection system having an insert direction (from left to right in FIG. 5) for inserting the reusable electric device, the insert direction extending from the proximal end to the distal end and the connection system arranged to position the reusable electric device in the vaginal speculum housing (due to the construction of the adaptor operating device 105 and its connection via clips 119 to arms 123 of the speculum housing, only the proximal-most wall of each clip 119 is located proximal to or outside of the speculum housing, as shown in FIGs. 3-5; the rest of the adaptor operating device 105 including part of the connection system – ring forming aperture 127 – and part of connected electric device is located distal to the proximal-most edge of the speculum housing and thus in the speculum housing due to the concavity of the lower blade and connection of the electric device in the negative space of the concavity) along said speculum housing part (as interpreted above). 
As to claim 3, Thompson discloses the assembly according to claim 1, wherein the connection system is arranged to position a proximal end (proximal end portion of 109) of the reusable electric device more proximal than parts (e.g. handle) of the vaginal speculum that are arranged to remain outside of the vagina in use, shown in FIG. 3. 
As to claim 9, Thompson discloses the assembly according to claim 1, wherein the speculum housing (at lower blade) and spoon blade (upper blade) in closed state generally have a converging shape towards the distal end thereof (tapering tips converging toward each other), shown in FIG. 3. 
As to claim 11, Thompson discloses the assembly according to claim 1, wherein the vaginal speculum is a disposable vaginal speculum (all medical tools including the speculum are inherently disposable because they can be thrown away; even if reusable or reused, eventually the speculum will be disposed of due to failure or obsolescence). 
As to claim 12, Thompson discloses the assembly according to claim 1, wherein the vaginal speculum has an operating device (adaptor 105), shown in FIGs. 3-5, wherein the operating device is guided slideable in the housing (when the operating device is attached to the housing via clips 119 to arms 123 of the speculum housing, col. 3 / ll. 4-9, the clips slide onto the arms so that an interior part of the operating device is guided slideable in the housing; in addition, vertical member 117 of the operating device is guided slideable within aperture 131 in the horizontal member 115, col. 3 / ll. 25-27, which parts are disposed interior of the housing) and wherein the connection system (ring forming aperture 127) is at least partially formed on the operating device (col. 3 / ll. 10-11), shown in FIGs. 3-5. 
As to claim 13, Thompson discloses the assembly according to claim 12, wherein the operating device (105) and reusable device (109) are positioned at a top (superior in FIG. 3) side of speculum housing to reduce contamination (since the operating device and reusable device are contained between the blades to reduce their contamination by fluids or debris), shown in FIG. 3. 
As to claim 14, Thompson discloses the assembly according to claim 12, wherein, in use, the operating device (105) is moved toward the distal end of the vaginal speculum (when the operating device is attached to the housing via clips 119 to arms 123 of the speculum housing, it is moved toward the distal end to engage the clips onto the arms), thereby moving the reusable electric device in the distal direction (movement of the operating device, connected to and holding the electric device, results in corresponding movement of the electric device). 
As to claim 15, Thompson discloses the assembly according to claim 12, wherein the operating device (105) has near a proximal end thereof an operating device notch (115; indented relative to clips 119 and part forming aperture 131; at least part of the indented part forming the notch is near or forms a proximal end of the operating device) arranged to be engaged by the operator to operate the operating device (interpreted as language of intended use; the notch is fully capable of being engaged by the operator to operate the operating device because the notch is in an exposed area that can be grasped by the operator’s fingers and such grasp can be used to stabilize and maneuver the operating device as it is being operated, e.g. attached to the speculum housing and adjusted vertically) and wherein the connection system is arranged to position a proximal end (proximal end portion of 109) of the reusable electric device near the operating device notch (near is a relative term meaning a short distance away; the proximal end of the electric device is near the operating device notch since they are both connected to the operating device, and the proximal end is nearer to the notch than to other parts of the speculum such as the distal ends of the blades or the free end of the handle, for example). 









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1, 2, 5, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. US 8,267,860 to Klaassen et al. (hereinafter, “Klaassen”), in view of U.S. Patent No. 4,300,541 to Burgin. 
As to claim 1, Klaassen discloses an assembly of a vaginal speculum (42) and reusable electric device (lighting means 15, not shown in the embodiment of FIG. 4) (interpreted as language of intended use; the electric device is fully capable of being reusable with another speculum since it is detachable from the speculum for sterilizing, col. 8 / ll. 56-59, or even reused in multiple insertions of the speculum into the same patient for various steps of the procedure), shown in FIG. 4, wherein the vaginal speculum is arranged to be introduced into a vagina, the vaginal speculum comprising a speculum housing (3 and 5) and at least one spoon blade (4) for providing an opened and closed state of the vaginal speculum (col. 9 / ll. 3-11), the vagina speculum having a proximal end (end of 42 on the right in FIG. 4) and distal end (end of 42 on the left in FIG. 4), the speculum housing having a longitudinal direction (along 3 and 5 from right to left in FIG. 4), the housing arranged to allow viewing in the longitudinal direction towards the distal end (due to space between 3 and 4), wherein a speculum housing part (part of 3 and 5 that extends along the longitudinal direction, i.e. horizontal in FIG. 4; includes entire lengths of 3 and 5 as shown in FIG. 4) extends in the longitudinal direction; wherein the reusable electric device having a functionality including at least one of a light or a camera (the reusable electric device has a lighting means 15, not shown in the embodiment of FIG. 4, col. 8 / ll. 56-59). 
As to claim 2, Klaassen discloses the assembly according to claim 1, wherein the spoon blade (4) is connected to the housing (3 and 5) via a hinge (7) (col. 8 / ll. 41-46), shown in FIG. 4. 
As to claim 5, Klaassen discloses the assembly according to claim 1, wherein a cross-section transverse to the longitudinal direction at said speculum housing part is hollow (cross-section taken where spoon blade 4 connects to housing 3,5; concavity/hollowness shown for example in another embodiment in FIG. 6). 
As to claim 8, Klaassen discloses the assembly according to claim 1, wherein the spoon blade (4) is connected to the speculum housing (3 and 5) via a hinge (7) (col. 8 / ll. 41-46), shown in FIG. 4, wherein the vaginal speculum has parts arranged to remain outside of the vagina in use (when inserted into the vagina), wherein the hinge is arranged closer to the distal end than the most distal part arranged to remain outside of the vagina (because the constrictions 52-55 are arranged to be disposed in the vagina for engagement with fleshy ring 50, col. 9 / ll. 20-34, and the hinge is distal to the constrictions, shown in FIG. 4, then the hinge must be closer to the distal end than any parts of the speculum arranged to remain outside of the vagina, which must be proximal to the constrictions). 
As to claim 9, Klaassen discloses the assembly according to claim 1, wherein the speculum housing and spoon blade in closed state generally have a converging shape towards the distal end thereof (tapering tips converging toward each other, col. 8 / ll. 46-48), shown in FIG. 4. 
As to claim 10, Klaassen discloses the assembly according to claim 1, wherein an external surface of the housing (3 and 5), in particular said housing part, has a constriction (55) on an outside surface thereof arranged to engage the ring of muscle tissue (50) formed by the musculus sphincter ani externus and/or the musculus puborectalis when inserted (col. 3 / ll. 16-60, col. 9 / ll. 20-34), wherein more preferably the constriction is arranged proximal from the spoon blade, shown in FIG. 4, and even more preferably closer to the distal end than the most distal part of the vaginal speculum arranged to remain outside of the vagina (because the constriction 55 is arranged to be disposed in the vagina for engagement with fleshy ring 50, col. 9 / ll. 20-34, the constriction must be closer to the distal end than any parts of the speculum arranged to remain outside of the vagina), wherein more preferably the hinge is arranged more distal than the constriction, shown in FIG. 4. 
As to claim 11, Klaassen discloses the assembly according to claim 1, wherein the vaginal speculum is a disposable vaginal speculum (all medical tools including the speculum are inherently disposable because they can be thrown away; even if reusable or reused, eventually the speculum will be disposed of due to failure or obsolescence). 
Klaassen is silent as to wherein the reusable electric device comprises an electric device housing with an aperture, and a circuitry received in the electric device housing; wherein the vaginal speculum and the reusable electric device have a connection system for releasably connecting the reusable electric device to the vaginal speculum, the connection system having an insert direction for inserting the reusable electric device, the insert direction extending from the proximal end to the distal end and the connection system arranged to position the reusable electric device in the vaginal speculum housing along said speculum housing part (claim 1); wherein the connection system is arranged to position a distal end of the electric device proximal, or at or at most 1 cm distal of that hinge (claim 2); and the connection system positions the reusable electric device within and close to the hollow, housing part (claim 5). 
As to claim 1, in another embodiment, shown in FIGs. 7 and 8, Klaassen teaches the reusable electric device (lighting means 15) comprises an electric device housing (body shown in phantom at 15 proximal to bulb) with an aperture (opening in interior of body for accommodating internal light circuitry, and the opening at the distal end of the body for connecting the internal light circuitry with the external bulb and for receiving the proximal end of the bulb), and a circuitry (internal light circuitry) received in the electric device housing. 
As to claim 2, in the another embodiment, shown in FIGs. 7 and 8, Klaassen teaches wherein the spoon blade (4) is connected to the housing (3 and 5) via a hinge (7), shown in FIGs. 7 and 8, and wherein a distal end of the electric device is proximal to the hinge. 
As to claim 1, Burgin teaches an assembly of a speculum (10) and electric device (74), shown in FIGs. 1-3, in the same field of endeavor of lighted specula, wherein the speculum comprises lighted blades (62) (col. 3 / ll. 44-51, col. 4 / ll. 16-26), the speculum having a proximal end (end nearer proximal ends 66 of the blades) and distal end (free end of blades), the speculum having a longitudinal direction, the blades arranged to allow viewing in the longitudinal direction towards the distal end (due to space between blades); wherein the electric device having a functionality including at least one of a light or a camera (the electric device has a light 74) (col. 4 / ll. 16-26); wherein the speculum and the electric device have a connection system (socket 90 in blade) for connecting the electric device to the speculum (col. 4 / ll. 30-34), shown in FIG. 2, the connection system having an insert direction (into 90) for inserting the electric device, the insert direction extending from the proximal end to the distal end, shown in FIG. 1. Burgin also teaches an elongated rib light guide (72) to transmit light along the housing from the proximally located electric device to the distal site of interest (col. 4 / ll. 16-29). 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to utilize the reusable electric device (lighting means 15), taught in Klaassen FIGs. 7 and 8, in the embodiment of FIG. 4, since Klaassen teaches that such a lighting means is appropriate for lighting a vaginal speculum and does not disclose any differences in requirements for the lighting means of the different embodiments. Further, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide Klaassen’s speculum with a connection system for releasably connecting the reusable electric device to the vaginal speculum, since Klaassen discloses a lighting means that is attachable and detachable from the speculum housing (Klaassen, col. 8 / ll. 56-59) but does not disclose how the lighting means is attached to the speculum housing. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Klaassen’s speculum housing with a socket in a proximal end of the housing (at handle 5 in FIG. 4 of Klaassen) into which the reusable electric device may be inserted, as taught by Burgin, to provide a retaining socket, having a shape complementary to the electric device, that securely holds the electric device in place in the speculum housing. Although such a connection system is not specifically described in the embodiment of Klaassen FIGs. 7 and 8, Klaassen teaches in this embodiment that the electric device is fitted on the handle in line with the handle, so that a connection system that provides a socket into a proximal end of the housing (at handle 5 in FIG. 4 of Klaassen) for holding the electric device would provide the light of the electric device in the position relative to the speculum as required by Klaassen. It also would have been obvious to provide the concavity of the speculum housing (along portion 3 of the housing) with an elongated rib light guide (Burgin, 72) to transmit light along the housing from the proximally located electric device to the distal site of interest, as taught by Burgin (col. 4 / ll. 16-29) and as contemplated by Klaassen, who teaches that a light source may be proximally located so as not to obstruct viewing along the speculum with a light guide used to guide the light inwards along a path (col. 5 / ll. 48-57). The reusable electric device (lighting means 15) taught by Klaassen in the embodiment of FIGs. 7 and 8, comprising an electric device housing (body shown in phantom at 15 proximal to bulb) with an aperture (opening in interior of body for accommodating internal light circuitry, and the opening at the distal end of the body for connecting the internal light circuitry with the external bulb and receiving the proximal end of the bulb), and a circuitry (internal light circuitry) received in the electric device housing, would be disposed in an appropriately sized socket comprising the connection system in the handle, to hold the electric device in a secure yet releasable way. Although Burgin does not explicitly teach that the electric device is releasable from the socket, Burgin does not teach away and the electric device is fully capable of being releasable when an appropriately sized pulling force is applied. The connection system would have an insert direction for inserting the reusable electric device, the insert direction extending from the proximal end to the distal end, since the socket is formed into a proximal end of the housing at the handle, for ease of accessibility and so as not to obstruct the viewing space. The connection system would be arranged to position the reusable electric device in the vaginal speculum housing along said speculum housing part of Klaassen (part of 3 and 5 that extends along the longitudinal direction, i.e. horizontal in FIG. 4; includes entire lengths of 3 and 5 as shown in FIG. 4). As taught in the embodiment of Klaassen shown in FIGs. 7 and 8, the connection system would be arranged to position a distal end of the electric device proximal to the hinge connecting the housing and spoon blade. This is also shown in Klaassen FIG. 4 where the unit (12) for holding the light is proximal to the hinge (7). The provision of a light guide as taught by Burgin and contemplated by Klaassen would allow light to be directed distally even with the electric device positioned proximal to the hinge. A cross-section transverse to the longitudinal direction at said speculum housing part (cross-section taken at location of handle 5 in which the connection system socket is formed in view of Burgin) is hollow (due to the socket formed therein), and the connection system positions the reusable electric device within and close to the hollow, housing part (since the reusable electric device is inserted into and held within the socket forming the hollow housing part). 




Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of U.S. Patent Application Publication No. US 2007/0179342 to Miller et al. (hereinafter, “Miller”). 
As to claim 16, Thompson discloses the claimed invention except for wherein the reusable electric device has interface means near the proximal end positioned close to the operating device notch.
As to claim 16, Miller teaches an electric device for use with a retracting device, in the same field of endeavor of hand held lighted medical retractors, the electric device housed within the retracting device and having a functionality including a camera (24) (¶38), and including a battery (not shown, but housed in cavity 34) (¶39) and a wireless communication module (40,42) (¶40-41) to power and wirelessly transmit video (¶23), shown in FIG. 3, to provide a self-contained and portable device that does not need cumbersome external wires for power or communication; wherein the electric device has interface means (switch 54) near the proximal end (¶42) for turning the camera on and off. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to modify Thompson’s electric device to be a self-contained device that does not need cumbersome external wires for power or communication for ease of operation, cleanliness, and transportability, as taught by Miller, by providing within Thompson’s electric device housing (tube containing camera 109) a battery to power Thompson’s camera, and a wireless communication module to transmit video from the camera to a remote receiver for display on a monitor, in place of the cable 111 disclosed by Thompson. At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide the battery and other functional modules including the wireless communication module in the electric device housing in addition to the camera, since Miller teaches that all of the components would be housed together so that they may be electrically connected, and to protect the electronic components from moisture leakage. As taught by Miller, the camera module is near a distal end so as to obtain images of the target site without obstruction and the wireless communication module and battery are near a proximal end so as not to obstruct the view of the camera. It further would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide an interface means as an on/off switch for the camera on a proximal end of the electric device, to allow the user to selectively turn the camera on and off at a user accessible proximal end of the device to save battery power. As applied to Thompson, the interface means, on the proximal end of the electric device, would be positioned close to the operating m device notch (115; indented relative to clips 119 and part forming aperture 131; at least part of the indented part forming the notch is near or forms a proximal end of the operating device), because the proximal end of the reusable electric device is also near the operating device notch (as interpreted above; both “close” and “near” are relative terms meaning a short distance away; the proximal end of the electric device and the interface means on the proximal end are near or close to the operating device notch since they are all connected to the operating device, and the proximal end is nearer or closer to the notch than to other parts of the speculum such as the distal ends of the blades or the free end of the handle, for example). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Adair in view of U.S. Patent Application Publication No. US 2007/0179342 to Miller et al. (hereinafter, “Miller”). 
As to claim 21, Adair discloses a camera module in the electric device housing, but is silent as to wherein a battery and one or more functional modules are received in the electric device housing, the one or more functional modules including at least a camera module near a distal end and a wireless communication module near a proximal end. 
As to claim 21, Miller teaches an electric device for use with a retracting device, in the same field of endeavor of hand held medical retractors, the electric device housed within the retracting device, and including a battery (not shown, but housed in cavity 34) (¶39), a camera module (24) near a distal end (¶38) and a wireless communication module (40,42) near a proximal end (¶40-41), shown in FIG. 3, to provide a self-contained device that does not need cumbersome external wires for power or communication. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to modify Adair’s electric device to be a self-contained device that does not need cumbersome external wires for power or communication for ease of operation, cleanliness, and transportability, as taught by Miller, by providing within Adair’s electric device housing a battery to power Adair’s camera, and a wireless communication module to transmit images from the camera to a remote receiver for display on a monitor, in place of the cable 48 disclosed by Adair. Adair discloses that the camera module is received in the sealed electric device housing to seal against moisture leakage into the electronics, and Miller teaches that all of the components of the electric device would be housed together so that they may be electrically connected. Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to also provide the battery and other functional modules including the wireless communication module in the sealed electric device housing to protect those components against moisture leakage and to allow the components to be electrically connected. As taught by Miller, the camera module is near a distal end so as to obtain images of the target site without obstruction and the wireless communication module is near a proximal end so as not to obstruct the view of the camera. 







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775